Case 5:20-cr-00030-JPB-JPM Document 116 Filed 09/03/21 Page 1 of 2 PageID #: 362




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                         Wheeling

   UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.                                  CRIMINAL ACTION NO. 5:20-CR-30-1
                                                      Judge Bailey

   LASHAWN ROYCE NICKELSON,

                          Defendant.

                                              ORDER

          The above referenced case is before this Court upon the magistrate judge’s

   recommendation that pending Defendant’s Motion to Suppress [Doc. 961 and Defendant’s

   Pro Se Additional Motion for Suppression Under Federal Rules of Evidence Rule 201

   IDoc. 109] be denied.

          This Court is charged with conducting a de novo review of any portion of the

   magistrate judge’s report to which a specific objection is registered, and may accept, reject,

   or modify, in whole or in part, the recommendations contained in that report. 26 U.S.C.       §
   636(b)(1).   However, absent prompt objection by a dissatisfied party, it appears that

   Congress did not intend for the district court to review the factual and legal conclusions of

   the magistrate judge. Thomas v. Am, 474 U.S. 140 (1985). Additionally, any party who

   fails to file timely, written objections to the magistrate judge’s report pursuant to 28 U.S.C.

   § 636(b)(1) waives the right to raise those objections at the appellate court level.   United

   States v. Schronce, 727 F.2d 91(4th Cir. 1984), cert. denied, 467 U.S. 1208(1984). No

   objections have been filed to the magistrate judge’s report and recommendation.

                                                 1
Case 5:20-cr-00030-JPB-JPM Document 116 Filed 09/03/21 Page 2 of 2 PageID #: 363




         A de nova review of the record indicates that the magistrate judge’s report

   accurately summarizes this case and the applicable law. Accordingly, the magistrate

   judge’s report and recommendation [Doc. 112] is AFFIRMED, and Defendant’s Motion to

   Suppress [Doc. 96] and Defendants Pro Se Additional Motion for Suppression Under

   Federal Rules of Evidence Rule 201 [Doc. 109] are DENIED.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Orderto any counsel of record herein.

         DATED: September 3, 2021.




                                            JOHN R      N BAILEY
                                            UNITED STATES DISTRICT JUDGE




                                               2
